Name: Commission Regulation (EC) NoÃ 1229/2008 of 10Ã December 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (San SimÃ ³n da Costa (PDO), Ail blanc de Lomagne (PGI), Steirischer Kren (PGI))
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  plant product;  consumption;  marketing;  agricultural structures and production
 Date Published: nan

 11.12.2008 EN Official Journal of the European Union L 333/3 COMMISSION REGULATION (EC) No 1229/2008 of 10 December 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (San SimÃ ³n da Costa (PDO), Ail blanc de Lomagne (PGI), Steirischer Kren (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, Spains application to register the name San SimÃ ³n da Costa, Frances application to register the name Ail blanc de Lomagne and Austrias application to register the name Steirischer Kren were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 85, 4.4.2008, p. 13 (San SimÃ ³n da Costa), OJ C 87, 8.4.2008, p. 8 (Ail blanc de Lomagne), OJ C 91, 12.4.2008, p. 26 (Steirischer Kren). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses SPAIN San SimÃ ³n da Costa (AOP) Class 1.6. Fruit, vegetables and cereals, fresh or processed FRANCE Ail blanc de Lomagne (IGP) AUSTRIA Steirischer Kren (IGP)